Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 02/15/2022 ("02-15-22 OA"), the Applicant substantively amended claims 1, 9, 14, 17 and 36, canceled claims 12, 13 and 311, and added news claims 37 and 38 on 05/16/2022 ("05-16-22 Response").
Currently, claims 1-10, 14-24 and 32-38 are pending.

Response to Arguments
Applicant's cancelation of claim 12 has overcome the objection to the drawings set forth starting on page 3 under line item numbers 1 and 2 of the 02-15-22 OA.
Applicant's amendments to claim 36 have overcome the objection to the drawings set forth starting on page 4 under line item number 3 of the 02-15-22 OA.
Applicant's cancelation of claims 12 and 13 and the amendments to claim 36 have overcome the 35 U.S.C. 112(a) rejection of claims 12-14 and 36 set forth starting on page 5 under line item number 4 of the 02-15-22 OA.
Applicant's amendments to the independent claims 1 and 17 and cancelation of claim 12 have overcome the 35 U.S.C. 112(b) rejection of claims 1-8, 17-24 and 31-33 set forth starting on page 6 under line item number 5 of the 02-15-22 OA.
Applicant's amendments to the independent claim 9 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 9, 10, 16 and 34 as being anticipated by Takizawa set forth starting on page 9 under line item number 6 and the 35 U.S.C. 103 rejection of claims 15 and 35 as being unpatentable over Takizawa set forth starting on page 11 under line item number 7 of the 02-15-22 OA.
Applicant's amendments to the independent claim 9 have overcome the 35 U.S.C. 102(a)(2) rejection of claims 9 and 16 as being anticipated by Lin set forth starting on page 13 under line item number 8 and the 35 U.S.C. 103 rejection of claims 15 and 35 as being unpatentable over Lin set forth starting on page 17 under line item number 7 of the 02-15-22 OA.
Despite the substantive amendments to the independent claims 1 and 17, previously-cited Lin reads on the amended claims 1 and 17.
	Applicant argues that Lin fails to teach an amended feature of "wherein each of the plurality of pads has a substantial uniform width," because "It is seen that the width of Lin's interconnect pads 213 is NOT uniform at all. Indeed, the width Lin's interconnect pad 213 vary significantly from bottom to top." The examiner respectfully disagrees.
It is noted that the features upon which applicant relies (i.e., the interconnect pads 213 not being uniform at all or that the interconnect pad 213 vary significantly from bottom to top) are not actually recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The amended feature is amenable to a reasonable interpretation of each of the plurality of pads having a substantial uniform width at the top or a portion of the plurality of pads. Fig. 2B (see annotated Fig. 2B below) of Lin shows a top portion of the pads P1s (that interface with the bumps 211A) having a substantial uniform width. 
Substantive-amendments to the independent claims 1 and 17 required further consideration and updated search. New grounds of rejection are provided below.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 32, claim 32 fails to further limit the subject matter of claim 31, which has been canceled.  In the interest of advancing the examination of the present application, claim 32 has been assumed to depend from the independent claim 17. 



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 17-24, 32, 33, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite, because the term "substantial" in "substantial uniform width" is a relative and subjective term. The original disclosure does not provide a standard for ascertaining the requisite degree of the term "substantial." A "substantial uniform width" to one may not be considered a "substantial uniform width" to another. 
	"A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite, In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc. 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)" (Quoting Section 2173.05(b).IV. of the MPEP).  Since the claims are amendable to numerous plausible claim constructions of what a "substantial uniform width" are, the USPTO would be justified in requiring that the Applicant precisely define the metes and bounds of the claimed invention. 
	Claims 2-8, 33, 37 and 38 are indefinite, because they depend from the indefinite claim 1. 
	Claim 37 is further indefinite, because the term "substantially" in "substantially co-planar" is a relative and subjective term. The original disclosure does not provide a standard for ascertaining the requisite degree of the term "substantially." A "substantially co-planar " to one may not be considered a "substantially co-planar" to another.

	Claim 38 is indefinite for two reasons: First, "the means for connection" and "the means for signal routing" each lack antecedent basis. It is unclear what "the means for connection" and "the means for signal routing" are referring to as none of them are recited in the base claim 1. Second, the term "substantially" in "substantially co-planar" is a relative and subjective term. The original disclosure does not provide a standard for ascertaining the requisite degree of the term "substantially." A "substantially co-planar " to one may not be considered a "substantially co-planar" to another.
	Independent claim 17 is indefinite for the same reason that the independent claim 1 is indefinite.
	Claims 18-24 and 32 are indefinite for depending from the indefinite claim 17. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 17-19, 24 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (previously-cited Pub. No. US 2021/0118785 A1 to Lin).
	Fig. 2B of Lin has been annotated to support the rejection below:






[AltContent: textbox (P1s)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (P2s)][AltContent: arrow][AltContent: arrow][AltContent: textbox (coplanar)][AltContent: connector][AltContent: textbox (Ts)][AltContent: arrow][AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow]
    PNG
    media_image2.png
    379
    683
    media_image2.png
    Greyscale


	Regarding independent claim 1, Lin teaches an integrated circuit (IC) package comprising:
	a substrate 204;
	a plurality of pads P1son a first side S1 of the substrate 204;
	a plurality of traces Ts on the first side S1 on the substrate 204, at least one of the plurality of traces Ts located between two of the plurality of pads P1s; and
	a dielectric layer 203 (para [0029] - "a plurality of build-up layers 203") on the first side of the substrate 204, wherein the dielectric layer 203 completely covers the plurality of traces Ts and partially covers the plurality of pads P1s such that a portion of each of the plurality of pads P1s is exposed,
	wherein the plurality of pads P1s has a greater height than the dielectric layer 203,
	wherein the plurality of traces Ts has a lesser height than the dielectric layer 203, and
	wherein each of the plurality of pads P1s has a substantially uniform width (Fig. 2B of Lin as annotated shows a top portion of the pads P1s that interface with the bumps 211A having a substantial uniform width.).
	Regarding claim 2, Lin teaches a first layer 206 on the first side S1 of the substrate 204 and the plurality of pads P1s, the plurality of traces Ts and the dielectric layer 203. 
	Regarding claim 3, Lin teaches the first layer 206 (para [0032] - "solder resist 206") that is adhesive (The solder resist 206 is adhered to the build-up layer 203.). 
	Regarding claim 8, Lin teaches the IC package that is incorporated into a device 600 (para [0054] - "FIG. 6 illustrates a computing device 600...") selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, computer, a wearable device, a laptop computer, a server, and a device in a automotive vehicle (see Fig. 6). 

	Regarding independent claim 17, Lin teaches an integrated circuit (IC) package comprising:
	a substrate 204;
	means for connection P1s on a first side S1 of the substrate 204;
	means for signal routing Ts on the first side S1 on the substrate 204, at least two of the means for signal routing Ts located between two of the means for connection P1s; and
	a dielectric layer 203 (para [0029] - "a plurality of build-up layers 203") on the first side of the substrate 204, wherein the dielectric layer 203 completely covers the means for signal routing Ts and partially covers the means for connection P1s such that a portion of each of the means for connection P1s is exposed,
	wherein the means for connection P1s has a greater height than the dielectric layer 203,
	wherein the means for signal routing Ts has a lesser height than the dielectric layer 203, and
	 wherein each of the means for connection P1s has a substantially uniform width (Fig. 2B of Lin as annotated shows a top portion of the pads P1s that interface with the bumps 211A having a substantial uniform width.).
	Regarding claim 18, Lin teaches a first layer 206 on the first side S1 of the substrate 204 between the substrate 205 and the means for connection P1s, the means for signal routing Ts and the dielectric layer 203. 
	Regarding claim 19, Lin teaches the first layer 206 (para [0032] - "solder resist 206") that is adhesive (The solder resist 206 is adhered to the build-up layer 203.). 
	Regarding claim 24, Lin teaches the IC package that is incorporated into a device 600 (para [0054] - "FIG. 6 illustrates a computing device 600...") selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, computer, a wearable device, a laptop computer, a server, and a device in a automotive vehicle (see Fig. 6). 
	Regarding claim 37, Lin teaches lower surfaces (that interface the top surface of the substrate 204) of the plurality of pads P1s that are substantially-coplanar with lower surfaces (that also interface the top surface of the substrate 204) of the plurality of traces Ts. 
	 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 7, 22, 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
	Regarding claims 6 and 22, Lin does not teach that each of the plurality of traces has a width of approximately less than 10 microns (µm) and is spaced from another of the plurality of traces by a width of approximately less than 10 microns (µm). 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package of Lin is a relative dimension of each of the plurality of traces has a width of approximately less than 10 microns (µm) and is spaced from another of the plurality of traces by a width of approximately less than 10 microns (µm), the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package of Lin.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that each of the plurality of traces has a width of approximately less than 10 microns (µm) and is spaced from another of the plurality of traces by a width of approximately less than 10 microns (µm) with a reasonable expectation of providing an IC package that is small enough as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down.  
	Regarding claims 7 and 23, Lin does not teach a center to center distance between each of the plurality of pads that is approximately less than 90 microns (µm).
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package of Lin is a relative dimension of a center to center distance between each of the plurality of pads that is approximately less than 90 microns (µm), the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package of Lin.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that a center to center distance between each of the plurality of pads that is approximately less than 90 microns (µm) with a reasonable expectation of providing an IC package that is small enough as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down. 
	Regarding claim 33, Lin does not teach that each of the plurality of traces has a width of approximately 8 microns (µm) and is spaced from another of the plurality of traces by a width of approximately 10 microns (µm). 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package of Lin is a relative dimension of each of the plurality of traces has a width of approximately 8 microns (µm) and is spaced from another of the plurality of traces by a width of approximately 10 microns (µm), the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package of Lin.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that each of the plurality of traces has a width of approximately 8 microns (µm) and is spaced from another of the plurality of traces by a width of approximately 10 microns (µm) with a reasonable expectation of providing an IC package that is small enough as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 9 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, an upper surface of each of the plurality of traces being coplanar with an upper surface of each of the plurality of vias.
Claims 10, 14-16 and 34-36 are allowed, because they depend from the allowed independent claim 9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        15 June 2022

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please consider reintroducing claim 30 as being canceled as claim 30 was canceled on 01/28/2022.